DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “the second cutting blade is two cutting blades at either ends in the widthwise direction among three or more cutting blades” in lines 3-4 renders the claims unclear. It is not clear how the second cutting blade, which is singular can be two cutting blades located at different locations as claimed. Further, it is unclear what the blades are provided at the end of as currently claimed. As best understood from the disclosure, the intention is to claim the arrangement where 307L-3 and 307R-3 are provided on either side of 307C-3 representing the claimed first cutting blade and at either end of the range in the widthwise direction in which the sheet passes. A possible claim correction would read - - the second cutting blade at one end of the range in which the sheet passes in the widthwise direction and further comprising a third cutting blade at the other end of the range in which the sheet passes in the widthwise direction - - . This is the interpretation that will be used in the rejections below.
Regarding claim 5, the limitation “wherein the first cutting blade is all the cutting blades that are different from the second cutting blade among three or more cutting blades” in lines 1-3 renders the claims unclear. It is not clear how a singular first cutting blade can be all of the cutting blades that are different from the second cutting blade. Further, the limitation “three or more cutting blades” lacks antecedent basis in the claims. It is not clear as currently claimed whether the intention is for the three or more cutting blades to be the plurality of cutting blades or not as there is not a proper reference back to the recitation of the three or more cutting blades. As best understood from the disclosure, the intention is for the second cutting blade and the third cutting blade to be the furthest to each side of the plurality of cutting blades. A possible claim correction would read - - wherein the second cutting blade and the third cutting blade are provided on either end of the plurality of cutting blades with the first cutting blade between the second cutting blade and the third cutting blade - - . This is the interpretation that will be used in the rejections below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kwarta et al. (US PGPub 2014/0116215 A1).
As to claim 1, Kwarta et al. teaches a sheet cutting apparatus (figure 2) comprising:
a conveyance unit (pairs of rollers before and after 212, 214 in figure 4B) configured to convey a sheet (figure 4B);
a cutting unit (210) that includes a plurality of cutting blades (212 of 210a-g) for cutting the sheet along a conveyance direction of the sheet (figure 3 and paragraphs [0076]-[0077]), the plurality of cutting blades configured to be able to move to a cutting position at which the sheet is cut and a retracted position at which the sheet is not cut (figures 2-3 and 11); and
a control unit (99) configured to control the cutting unit (paragraph [0119]), wherein
the plurality of cutting blades (210a-g in figures 2-3) are provided at different positions in a widthwise direction that is perpendicular to both the conveyance direction and a perpendicular direction perpendicular to a surface of the sheet (figures 2-3, where the widthwise direction is considered to extend along the shaft 232),
at least one first cutting blade (212 of 210f) among the plurality of cutting blades is configured to be able to change a position in the perpendicular direction (figure 11),
a second cutting blade (212 of 210a) that is different from the first cutting blade among the plurality of cutting blades is configured to be able to change a position in the widthwise direction from an inside to an outside of a range in the widthwise direction in which the sheet passes (figures 2-3, where figure 2 shows 210a outside of the range in which the sheet passage in the widthwise direction), and
the control unit (99) is configured to set the first cutting blade to the cutting position or the retracted position by changing the position in the perpendicular direction of the first cutting blade and set the second cutting blade to the cutting position or the retracted position by changing the position in the widthwise direction of the second cutting blade (paragraphs [0119] and [0153]).
As to claim 2, Kwarta et al. teaches wherein the first cutting blade (212 of 210f) is configured to be able to change the position in the widthwise direction (figure 3, where each of 212 can move with the associated 210a-g).
As to claim 3, Kwarta et al. teaches wherein the first cutting blade (212 of 210f) is configured to be able to change the position in the widthwise direction within the range in the widthwise direction in which the sheet passes (figures 2-3).
As to claim 4, Kwarta et al. teaches wherein the plurality of cutting blades (212 for each of 210a-g) are three or more cutting blades (see figures 2-3), and
the second cutting blade is two cutting blades at either ends in the widthwise direction among three or more cutting blades (see above interpretation in the rejection under 112; 212 of 210a is considered to be the second cutting blade and 212 of 210g is considered to be the third cutting blade that together with the second cutting blade 212 of 210a are provided at either end of the region where the sheet can be fed in the width wise direction as shown in figure 3).
As to claim 5, Kwarta et al. teaches wherein the first cutting blade is all cutting blades that are different from the second cutting blade among three or more cutting blades (see above interpretation in the rejection under 112; figure 3 shows that the first cutting blade 212 of 210f and the cutting blades 212 of 210b-210e are also between the cutting blades 212 of second cutting blade 212 of 210a and the third cutting blade 212 of 210g).
As to claim 6, Kwarta et al. teaches an image formation system (figure 1) comprising:
a conveyance unit (81) configured to convey a sheet (figure 1 and paragraph [0056]);
an image formation unit (31-35) configured to form an image onto the sheet that is conveyed by the conveyance unit (figure 1 and paragraph [0052]);
a cutting unit (210) that includes a plurality of cutting blades (212 of 210a-g) for cutting the sheet on which the image has been formed by the image formation unit along a conveyance direction of the sheet (figures 1-3 and paragraphs [0076]-[0077]), the plurality of cutting blades configured to be able to move to a cutting position at which the sheet is cut and a retracted position at which the sheet is not cut (figures 2-3 and 11); and
a control unit (99) configured to control the cutting unit (paragraph [0119]), wherein
the plurality of cutting blades (210a-g in figures 2-3) are provided at different positions in a widthwise direction that is perpendicular to both the conveyance direction and a perpendicular direction perpendicular to a surface of the sheet (figures 2-3, where the widthwise direction is considered to extend along the shaft 232),
at least one first cutting blade (212 of 210f) among the plurality of cutting blades is configured to be able to change a position in the perpendicular direction (figure 11),
a second cutting blade (212 of 210a) that is different from the first cutting blade among the plurality of cutting blades is configured to be able to change a position in the widthwise direction from an inside to an outside of a range in the widthwise direction in which the sheet passes (figures 2-3, where figure 2 shows 210a outside of the range in which the sheet passage in the widthwise direction), and
the control unit (99) is configured to set the first cutting blade to the cutting position or the retracted position by changing the position in the perpendicular direction of the first cutting blade and set the second cutting blade to the cutting position or the retracted position by changing the position in the widthwise direction of the second cutting blade (paragraphs [0119] and [0153]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwarta et al. (US PGPub 2011/0283855 A1), Sakuma et al. (US PGPub 2018/0009615 A1), and Endo et al. (US PGPub 2015/0273720 A1) each teach systems with similarities to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER BAHLS/Primary Examiner, Art Unit 2853